EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the following examiner's amendment was given in an interview with Scott Feddes on February 26th, 2021.
The application has been amended as follows:

Claim 1.  A device having a planar [[in]] shape and being capable of planar deflection 
		a planar member having a circular shape,  sides, a center, and a peripheral edge;
		a spiral shaped cut that begins at the peripheral edge and follows a [[the]] circumference of the circular shape a set distance from the peripheral edge and which extends inwardly along a length thereof toward the center of the planar member and terminating  a [[the]] first hole located interiorly of the planar member with respect to the peripheral edge, wherein the cut forms; 
	an elongation of the planar shape occurs while being pulled through the water in use; and
		a second hole offset and spaced from the first hole which is large enough to allow a fishing line or wire to pass therethrough, the second hole being larger in size than the first hole, and the first and second holes being offset from the center of the planar member allowing the device to rotate.

Claims 2-6 are CANCELED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a device comprising: a spiral shaped cut that begins at the peripheral edge and follows a circumference of the circular shape a set distance from the peripheral edge and which extends inwardly along a length thereof toward the center of the planar member and terminating ending at a first hole located interiorly of the planar member with respect to the peripheral edge, wherein the cut forms; a second hole offset and spaced from the first hole which is large enough to allow a fishing line or wire to pass therethrough, the second hole being larger in size than the first hole, and the first and second holes being offset from the center of the planar member allowing the device to rotate.
Henry (US 3245171) in view of Brevig (US 7874094), Williams, Jr. (US 3964203), Wold (US 2493431), and Brown (US 1617318) teaches a similar device as the claimed invention.
However, Henry in view of Brevig, Williams, Jr., Wold, and Brown lack a device comprising a spiral shaped cut that begins at the peripheral edge terminating ending at a first hole located interiorly of the planar member with respect to the peripheral edge, wherein the cut forms; a second hole offset and spaced from the first hole which is large enough to allow a fishing line or wire to pass therethrough, the second hole being larger in size than the first hole, 
Thus the prior art does not fairly teach these features as specifically required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647